       Case 3:17-cv-02360-JPW Document 59 Filed 05/06/20 Page 1 of 2




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
JOSE CONTRERAS,                           :    Civil No. 3:17-CV-02360
                                          :
            Plaintiff,                    :
                                          :
            v.                            :
                                          :
MARK CONRAD, et al.,                      :
                                          :
            Defendants.                   :    Judge Jennifer P. Wilson
                                     ORDER
     AND NOW, on this 6th day of May, 2020, for the reasons set forth in the

accompanying memorandum, IT IS ORDERED AS FOLLOWS:

  1. Plaintiff’s motion for summary judgment (Doc. 37) is DENIED.

  2. Defendants’ motion for summary judgment (Doc. 48) is GRANTED IN

     PART AND DENIED IN PART. Defendants’ motion for summary

     judgment is granted to the extent that it seeks summary judgment on

     Plaintiff’s First Amendment claim, and denied to the extent that it seeks

     summary judgment on Plaintiff’s Fourth Amendment claim.

  3. None of the parties are granted summary judgment as to Plaintiff’s equal

     protection claim because no party has moved for such relief.

  4. Trial in this matter shall proceed as to Plaintiff’s equal protection and Fourth

     Amendment claims.

  5. A status conference is scheduled for May 27, 2020 at 11:15 a.m. to discuss

     scheduling of future matters in this case. The conference will be by

                                         1
 Case 3:17-cv-02360-JPW Document 59 Filed 05/06/20 Page 2 of 2




telephone. Plaintiff’s counsel shall arrange a call-in number and pass code,

and provide that information to the court and opposing counsel at least one

hour prior to the call.

                                s/Jennifer P. Wilson
                                JENNIFER P. WILSON
                                United States District Court Judge
                                Middle District of Pennsylvania




                                   2
